Title: From James Madison to Thomas Jefferson, 24 April 1812
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Washington Apl. 24. 1812
I have just recd. your favor of the 17th. The same mail brings me the “Proceedings of the Govt. of the U. S. relative to the Batture” for which you will accept my thanks.
I had not supposed that so great a proportion of produce, particularly of Wheat & flour, was still in the hands of the farmers. In Penna. it was known to be the case. In N. Y. almost the whole of the last crop, is in the Country, tho’ chiefly in the hands of the Merchants & Millers. The measure of the Embargo was made a difficult one, both as to its duration & its date, by the conflict of opinions here, and of local interests elsewhere; and to these causes are to be added, that invariable opposition, open with some, & covert with others, which have perplexed & impeded the whole course of our public measures. You will have noticed that the Embargo as recommended to Congs. was limited to 60 days. Its extension to 90, proceeded from the united votes of those who wished to make it a negociating instead of a war measure, of those who wished to put off the day of war as long as possible, if ultimately to be met, & of those whose mercantile constituents had ships abroad, which would be favored in their chance of getting safely home. Some also who wished & hoped to anticipate the expiration of the term, calculated on the ostensible postponement of the war question, as a ruse agst. the Enemy. At present great differences of opinion exist, as to the time & form of entering into hostilities; whether at a very early or later day, or not before the end of the 90 days, and whether by a general declaration, or by a commencement with letters of M. & Reprisal. The question is also to be brought forward for an adjournment for 15 or 18 days. Whatever may be the decision on all these points, it can scarcely be doubted that patience in the holders of wheat & flour at least, will secure them good prices; Such is the scarcity all over Europe, and the dependance of the W. Indies on our supplies. Mr. Maury writes me, on the 21st. of March that flour had suddenly risen to 16½ dollars, and a further rise looked for. And it is foreseen, that in a State of war the Spanish & Portuguese flags & papers, real or counterfiet, will afford a neutral cover, to our produce as far as wanted in ports in the favor of G. B. Licences therefore on our part will not be necessary; which tho’ in some respects mitigating the evils of war, are so pregnant with abuses of the worst sort, as to be liable in others to strong objections. As managed by the Belligerents of Europe they are sources of the most iniquitous & detestable practices.
The Hornet still loiters. A letter from Barlow to Granger, fills us with serious apprehensions, that he is burning his fingers, with matters which will work great embarrassment & mischief here; and which his instructions could not have suggested. In E. Florida, Mathews has been playing a tragicomedy, in the face of common sense, as well as of his instructions. His extravagences place us in the most distressing dilemma. Always & affey. Yrs
James Madison
